
	
		I
		111th CONGRESS
		1st Session
		H. R. 1804
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Towns (for
			 himself, Mr. Skelton,
			 Mr. Waxman,
			 Mr. Lynch, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to make certain
		  modifications in the Thrift Savings Plan, the Civil Service Retirement System,
		  and the Federal Employees’ Retirement System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Retirement Reform Act
			 of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—PROVISIONS RELATING TO FEDERAL EMPLOYEES
				RETIREMENT
					Subtitle A—Thrift Savings Plan Enhancement
					Sec. 101. Short title.
					Sec. 102. Automatic enrollments.
					Sec. 103. Qualified Roth contribution program.
					Sec. 104. Authority to establish self-directed investment
				window.
					Sec. 105. Reporting requirements.
					Sec. 106. Acknowledgement of risk.
					Subtitle B—Other Retirement-Related Provisions
					Sec. 111. Credit for unused sick leave.
					Sec. 112. Exemption of certain CSRS repayments from the
				requirement that they be made with interest.
					Sec. 113. Computation of certain annuities based on part-time
				service.
					Sec. 114. Treatment of members of the uniformed services under
				the Thrift Savings Plan.
					Sec. 115. Authority to deposit refunds under FERS.
					Sec. 116. Retirement credit for service of certain employees
				transferred from District of Columbia service to Federal service.
					Title II—SPECIAL SURVIVOR INDEMNITY ALLOWANCE FOR SURVIVING
				SPOUSES OF ARMED FORCES MEMBERS
					Sec. 201. Increase in monthly amount of special survivor
				indemnity allowance for widows and widowers of deceased members of the Armed
				Forces affected by required Survivor Benefit Plan annuity offset for dependency
				and indemnity compensation.
				
			IPROVISIONS RELATING
			 TO FEDERAL EMPLOYEES RETIREMENT
			AThrift Savings
			 Plan Enhancement
				101.Short
			 titleThis subtitle may be
			 cited as the Thrift Savings Plan
			 Enhancement Act of 2009.
				102.Automatic
			 enrollments
					(a)In
			 generalSection 8432(b) of title 5, United States Code, is
			 amended by striking paragraphs (2) through (4) and inserting the
			 following:
						
							(2)(A)The Board shall by
				regulation provide for an eligible individual to be automatically enrolled to
				make contributions under subsection (a) at the default percentage of basic
				pay.
								(B)For purposes of this paragraph, the
				default percentage shall be equal to 3 percent or such other percentage, not
				less than 2 percent nor more than 5 percent, as the Board may by regulation
				prescribe.
								(C)The regulations shall include
				provisions under which any individual who would otherwise be automatically
				enrolled in accordance with subparagraph (A) may—
									(i)modify the percentage or amount to be
				contributed pursuant to automatic enrollment, effective from the start of such
				enrollment; or
									(ii)decline automatic enrollment
				altogether.
									(D)For purposes of this paragraph, the
				term eligible individual means any individual who, after any
				regulations under subparagraph (A) first take effect, is appointed,
				transferred, or reappointed to a position in which that individual is eligible
				to contribute to the Thrift Savings Fund.
								(E)(i)Subject to clause (ii),
				sections 8351(a)(1), 8440a(a)(1), 8440b(a)(1), 8440c(a)(1), 8440d(a)(1), and
				8440e(a)(1) shall be applied in a manner consistent with the purposes of this
				paragraph.
									(ii)The Secretary concerned may, with
				respect to members of the uniformed services under the authority of such
				Secretary, establish such special rules as such Secretary considers necessary
				for the administration of this subparagraph, including rules in accordance with
				which such Secretary may—
										(I)provide for delayed automatic
				enrollment; or
										(II)preclude or suspend the application
				of automatic enrollment.
										.
				
					(b)Technical
			 amendmentSection 8432(b)(1) of title 5, United States Code, is
			 amended by striking the parenthetical matter in subparagraph (B).
					103.Qualified Roth
			 contribution program
					(a)In
			 generalSubchapter III of
			 chapter 84 of title 5, United States Code, is amended by inserting after
			 section 8432c the following:
						
							8432d.Qualified
				Roth contribution program
								(a)DefinitionsFor
				purposes of this section—
									(1)the term qualified Roth contribution
				program means a program described in paragraph (1) of section 402A(b) of
				the Internal Revenue Code of 1986 which meets the requirements of paragraph (2)
				of such section; and
									(2)the terms designated Roth
				contribution and elective deferral have the meanings given
				such terms in section 402A of the Internal Revenue Code of 1986.
									(b)Authority To
				establishThe Board shall by regulation provide for the inclusion
				in the Thrift Savings Plan of a qualified Roth contribution program, under such
				terms and conditions as the Board may prescribe.
								(c)Required
				provisionsThe regulations under subsection (b) shall
				include—
									(1)provisions under
				which an election to make designated Roth contributions may be made—
										(A)by any individual
				who is eligible to make contributions under section 8351, 8432(a), 8440a,
				8440b, 8440c, 8440d, or 8440e; and
										(B)by any individual,
				not described in subparagraph (A), who is otherwise eligible to make elective
				deferrals under the Thrift Savings Plan;
										(2)any provisions which may, as a result of
				enactment of this section, be necessary in order to clarify the meaning of any
				reference to an account made in section 8432(f), 8433, 8434(d),
				8435, 8437, or any other provision of law; and
									(3)any other provisions which may be necessary
				to carry out this
				section.
									.
					(b)Clerical
			 amendmentThe analysis for chapter 84 of title 5, United States
			 Code, is amended by inserting after the item relating to section 8432c the
			 following:
						
							
								8432d. Qualified Roth contribution
				program.
							
							.
					104.Authority to
			 establish self-directed investment window
					(a)In
			 generalSection 8438(b)(1) of
			 title 5, United States Code, is amended—
						(1)in subparagraph
			 (D), by striking and at the end;
						(2)in subparagraph
			 (E), by striking the period and inserting ; and; and
						(3)by adding after
			 subparagraph (E) the following:
							
								(F)a self-directed investment window, if the
				Board authorizes such window under paragraph
				(5).
								.
						(b)RequirementsSection
			 8438(b) of title 5, United States Code, is amended by adding at the end the
			 following:
						
							(5)(A)The Board may authorize the addition of a
				self-directed investment window under the Thrift Savings Plan if the Board
				determines that such addition would be in the best interests of
				participants.
								(B)The self-directed investment window
				shall be limited to—
									(i)low-cost, passively-managed index
				funds that offer diversification benefits; and
									(ii)other investment options, if the
				Board determines the options to be appropriate retirement investment vehicles
				for participants.
									(C)The Board shall ensure that any
				administrative expenses related to use of the self-directed investment window
				are borne solely by the participants who use such window.
								(D)The Board may establish such other
				terms and conditions for the self-directed investment window as the Board
				considers appropriate to protect the interests of participants, including
				requirements relating to risk disclosure.
								(E)The Board shall consult with the Employee
				Thrift Advisory Council (established under section 8473) before establishing
				any self-directed investment
				window.
								.
					105.Reporting
			 requirements
					(a)Annual
			 reportThe Board shall, not
			 later than June 30 of each year, submit to Congress an annual report on the
			 operations of the Thrift Savings Plan. Such report shall include, for the prior
			 calendar year, information on the number of participants as of the last day of
			 such prior calendar year, the median balance in participants’ accounts as of
			 such last day, demographic information on participants, the percentage
			 allocation of amounts among investment funds or options, the status of the
			 development and implementation of the self-directed investment window, the
			 diversity demographics of any company, investment adviser, or other entity
			 retained to invest and manage the assets of the Thrift Savings Fund, and such
			 other information as the Board considers appropriate. A copy of each annual
			 report under this subsection shall be made available to the public through an
			 Internet website.
					(b)Reporting of
			 fees and other information
						(1)In
			 generalThe Board shall include in the periodic statements
			 provided to participants under section 8439(c) of title 5, United States Code,
			 the amount of the investment management fees, administrative expenses, and any
			 other fees or expenses paid with respect to each investment fund and option
			 under the Thrift Savings Plan. Any such statement shall also provide a
			 statement notifying participants as to how they may access the annual report
			 described in subsection (a), as well as any other information concerning the
			 Thrift Savings Plan that might be useful.
						(2)Use of
			 estimatesFor purposes of providing the information required
			 under this subsection, the Executive Director may provide a reasonable and
			 representative estimate of any fees or expenses described in paragraph (1) and
			 shall indicate any such estimate as being such an estimate. Any such estimate
			 shall be based on the previous year’s experience.
						(c)DefinitionsFor
			 purposes of this section—
						(1)the term
			 Board has the meaning given such term by 8401(5) of title 5,
			 United States Code;
						(2)the term
			 participant has the meaning given such term by section 8471(3) of
			 title 5, United States Code; and
						(3)the term
			 account means an account established under section 8439 of title
			 5, United States Code.
						106.Acknowledgement of
			 risk
					(a)In
			 generalSection 8439(d) of
			 title 5, United States Code, is amended—
						(1)by striking the
			 matter after who elects to invest in and before shall
			 sign an acknowledgement and inserting any investment fund or
			 option under this chapter, other than the Government Securities Investment
			 Fund,; and
						(2)by striking
			 either such Fund and inserting any such fund or
			 option.
						(b)Coordination
			 with provisions relating to fiduciary responsibilities, liabilities, and
			 penaltiesSection 8477(e)(1)(C) of title 5, United States Code,
			 is amended—
						(1)by redesignating
			 subparagraph (C) as subparagraph (C)(i); and
						(2)by adding at the
			 end the following:
							
								(ii)A fiduciary shall not be liable under
				subparagraph (A), and no civil action may be brought against a
				fiduciary—
									(I)for providing for the automatic
				enrollment of a participant in accordance with section 8432(b)(2)(A);
									(II)for enrolling a participant in a
				default investment fund in accordance with section 8438(c)(2); or
									(III)for allowing a participant to invest
				through the self-directed investment window or for establishing restrictions
				applicable to participants’ ability to invest through the self-directed
				investment
				window.
									.
						BOther
			 Retirement-Related Provisions
				111.Credit for
			 unused sick leave
					(a)In
			 generalSection 8415 of title
			 5, United States Code, is amended—
						(1)by redesignating
			 the second subsection (k) and subsection (l) as subsections (l) and (m),
			 respectively; and
						(2)in subsection (l)
			 (as so redesignated by paragraph (1))—
							(A)by striking
			 (l) In computing and inserting (l)(1) In
			 computing; and
							(B)by adding at the
			 end the following:
								
									(2)Except as provided in paragraph (1), in
				computing an annuity under this subchapter, the total service of an employee
				who retires on an immediate annuity or who dies leaving a survivor or survivors
				entitled to annuity includes the days of unused sick leave to his credit under
				a formal leave system, except that these days will not be counted in
				determining average pay or annuity eligibility under this subchapter. For
				purposes of this subsection, in the case of any such employee who is excepted
				from subchapter I of chapter 63 under section 6301(2)(x)–(xiii), the days of
				unused sick leave to his credit include any unused sick leave standing to his
				credit when he was excepted from such
				subchapter.
									.
							(b)Exception from
			 deposit requirementSection 8422(d)(2) of title 5, United States
			 Code, is amended by striking section 8415(k) and inserting
			 paragraph (1) or (2) of section 8415(l).
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annuities computed based on separations occurring on or after the date of
			 enactment of this Act.
					112.Exemption of
			 certain CSRS repayments from the requirement that they be made with
			 interest
					(a)In
			 generalSection 8334(d)(1) of title 5, United States Code, is
			 amended—
						(1)by striking
			 (d)(1) and inserting (d)(1)(A); and
						(2)by adding at the
			 end the following:
							
								(B)No interest under subparagraph (A) shall be
				required in the case of any deposit to the extent that it represents the amount
				of any refund that was made to an employee or Member during the period
				beginning on October 1, 1990, and ending on February 28,
				1991.
								.
						(b)ApplicabilityThe amendments made by subsection (a) shall
			 be effective with respect to any annuity, entitlement to which is based on a
			 separation from service occurring on or after the date of enactment of this
			 Act.
					113.Computation of
			 certain annuities based on part-time service
					(a)In
			 generalSection 8339(p) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
						
							(3)In the administration of paragraph
				(1)—
								(A)subparagraph (A) of such paragraph
				shall apply with respect to service performed before, on, or after April 7,
				1986; and
								(B)subparagraph (B) of such
				paragraph—
									(i)shall apply with respect to that
				portion of any annuity which is attributable to service performed on or after
				April 7, 1986; and
									(ii)shall not apply with respect to
				that portion of any annuity which is attributable to service performed before
				April 7,
				1986.
									.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective with respect to any
			 annuity, entitlement to which is based on a separation from service occurring
			 on or after the date of enactment of this Act.
					114.Treatment of members
			 of the uniformed services under the Thrift Savings Plan
					(a)Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)members of the
			 uniformed services should have a retirement system that is at least as generous
			 as the one which is available to Federal civilian employees; and
						(2)Federal civilian
			 employees receive matching contributions from their employing agencies for
			 their contributions to the Thrift Savings Fund, but the costs of requiring such
			 a matching contribution from the Department of Defense could be
			 significant.
						(b)Reporting
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall report to Congress
			 on—
						(1)the cost to the
			 Department of Defense of providing a matching payment with respect to
			 contributions made to the Thrift Savings Fund by members of the Armed
			 Forces;
						(2)the effect that
			 requiring such a matching payment would have on recruitment and retention;
			 and
						(3)any other
			 information that the Secretary of Defense considers appropriate.
						115.Authority to
			 deposit refunds under FERS
					(a)Deposit
			 authoritySection 8422 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							(i)(1)Each employee or Member
				who has received a refund of retirement deductions under this or any other
				retirement system established for employees of the Government covering service
				for which such employee or Member may be allowed credit under this chapter may
				deposit the amount received, with interest. Credit may not be allowed for the
				service covered by the refund until the deposit is made.
								(2)Interest under this subsection shall
				be computed in accordance with paragraphs (2) and (3) of section 8334(e) and
				regulations prescribed by the Office. The option under the third sentence of
				section 8334(e)(2) to make a deposit in one or more installments shall apply to
				deposits under this subsection.
								(3)For the purpose of survivor
				annuities, deposits authorized by this subsection may also be made by a
				survivor of an employee or
				Member.
								.
					(b)Technical and
			 conforming amendments
						(1)Definitional
			 amendmentSection 8401(19)(C) of title 5, United States Code, is
			 amended by striking 8411(f); and inserting 8411(f) or
			 8422(i);.
						(2)Crediting of
			 DepositsSection 8422(c) of title 5, United States Code, is
			 amended by adding at the end the following: Deposits made by an
			 employee, Member, or survivor also shall be credited to the
			 Fund..
						(3)Section
			 heading(A)The heading for section
			 8422 of title 5, United States Code, is amended to read as follows:
								
									8422.Deductions from
				pay; contributions for other service;
				deposits
									.
							(B)The analysis for chapter 84 of title
			 5, United States Code, is amended by striking the item relating to section 8422
			 and inserting the following:
								
									
										8422. Deductions from pay; contributions
				for other service;
				deposits.
									
									.
							(4)Restoration of
			 annuity rightsThe last sentence of section 8424(a) of title 5,
			 United States Code, is amended by striking based. and inserting
			 based, until the employee or Member is reemployed in the service subject
			 to this chapter..
						116.Retirement
			 credit for service of certain employees transferred from District of Columbia
			 service to Federal service
					(a)Retirement
			 credit
						(1)In
			 generalAny individual who is
			 treated as an employee of the Federal Government for purposes of chapter 83 or
			 chapter 84 of title 5, United States Code, on or after the date of enactment of
			 this Act who performed qualifying District of Columbia service shall be
			 entitled to have such service included in calculating the individual’s
			 creditable service under sections 8332 or 8411 of title 5, United States Code,
			 but only for purposes of the following provisions of such title:
							(A)Sections 8333 and
			 8410 (relating to eligibility for annuity).
							(B)Sections 8336
			 (other than subsections (d), (h), and (p) thereof) and 8412 (relating to
			 immediate retirement).
							(C)Sections 8338 and
			 8413 (relating to deferred retirement).
							(D)Sections 8336(d),
			 8336(h), 8336(p), and 8414 (relating to early retirement).
							(E)Section 8341 and
			 subchapter IV of chapter 84 (relating to survivor annuities).
							(F)Section 8337 and
			 subchapter V of chapter 84 (relating to disability benefits).
							(2)Treatment of
			 Detention Officer Service as Law Enforcement Officer ServiceAny
			 portion of an individual’s qualifying District of Columbia service which
			 consisted of service as a detention officer under section 2604(2) of the
			 District of Columbia Government Comprehensive Merit Personnel Act of 1978 (sec.
			 1–626.04(2), D.C. Official Code) shall be treated as service as a law
			 enforcement officer under sections 8331(20) or 8401(17) of title 5, United
			 States Code, for purposes of applying paragraph (1) with respect to the
			 individual.
						(3)Service Not
			 Included in Computing Amount of Any AnnuityQualifying District
			 of Columbia service shall not be taken into account for purposes of computing
			 the amount of any benefit payable out of the Civil Service Retirement and
			 Disability Fund.
						(b)Qualifying
			 District of Columbia Service DefinedIn this section,
			 qualifying District of Columbia service means any of the
			 following:
						(1)Service performed
			 by an individual as a nonjudicial employee of the District of Columbia
			 courts—
							(A)which was
			 performed prior to the effective date of the amendments made by section
			 11246(b) of the Balanced Budget Act of 1997; and
							(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
							(2)Service performed
			 by an individual as an employee of an entity of the District of Columbia
			 government whose functions were transferred to the Pretrial Services, Parole,
			 Adult Supervision, and Offender Supervision Trustee under section 11232 of the
			 Balanced Budget Act of 1997—
							(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government under section 11232(f) of such Act;
			 and
							(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
							(3)Service performed
			 by an individual as an employee of the District of Columbia Public Defender
			 Service—
							(A)which was
			 performed prior to the effective date of the amendments made by section 7(e) of
			 the District of Columbia Courts and Justice Technical Corrections Act of 1998;
			 and
							(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
							(4)In the case of an individual who was an
			 employee of the District of Columbia Department of Corrections who was
			 separated from service as a result of the closing of the Lorton Correctional
			 Complex and who was appointed to a position with the Bureau of Prisons, the
			 District of Columbia courts, the Pretrial Services, Parole, Adult Supervision,
			 and Offender Supervision Trustee, the United States Parole Commission, or the
			 District of Columbia Public Defender Service, service performed by the
			 individual as an employee of the District of Columbia Department of
			 Corrections—
							(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government; and
							(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
							(c)Certification of
			 ServiceThe Office of Personnel Management shall accept the
			 certification of the appropriate personnel official of the government of the
			 District of Columbia or other independent employing entity concerning whether
			 an individual performed qualifying District of Columbia service and the length
			 of the period of such service the individual performed.
					IISPECIAL SURVIVOR
			 INDEMNITY ALLOWANCE FOR SURVIVING SPOUSES OF ARMED FORCES MEMBERS
			201.Increase in monthly
			 amount of special survivor indemnity allowance for widows and widowers of
			 deceased members of the Armed Forces affected by required Survivor Benefit Plan
			 annuity offset for dependency and indemnity compensationSection 1450(m)(2) of title 10, United
			 States Code, is amended—
				(1)in subparagraph (B), by striking
			 $60 and inserting $95;
				(2)in subparagraph (C), by striking
			 $70 and inserting $105;
				(3)in subparagraph (D), by striking
			 $80 and inserting $120;
				(4)in subparagraph (E), by striking
			 $90; and and inserting $130; and
				(5)by striking subparagraph (F) and inserting
			 the following new subparagraphs:
					
						(F)for months during fiscal year 2014,
				$330;
						(G)for months during fiscal year 2015, $335;
				and
						(H)for months during fiscal year 2016 ending
				before the termination date specified in paragraph (6),
				$345.
						.
				
